Citation Nr: 1501319	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-13 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to February 1977.  He passed away in December 2008, and the Appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of entitlement to service connection for the cause of the Veteran's death is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  The Veteran was in receipt of a 100 percent disability rating for schizo-affective disorder since October 11, 1994, which was still in effect at the time of his death in December 2008.  

2.  The award of dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 is a greater benefit than pension benefits and renders the nonservice-connected death pension claim moot.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 are met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).

2.  The claim for entitlement to nonservice-connected death pension benefits is dismissed as moot.  38 U.S.C.A § 7105 (West 2014); 38 C.F.R. § 3.151 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), but need not discuss in detail the sufficiency of compliance with its provisions because DIC benefits are being granted.  Any potential error on the part of VA in complying with the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

Entitlement to Benefits under 38 U.S.C.A. § 1318 

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or, was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or, was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former POW who died after September 30, 1999.  See 38 U.S.C.A. § 1318 (West 2014).  
Evidence of record indicates that the Veteran was assigned a disability rating of 100 percent for schizo-affective disorder, effective from October 11, 1994.  The evidence does not show that it was ever reduced or severed; instead, this total rating was still in effect at the time of his death in December 2008.  As such, the Appellant meets the basic eligibility requirements for entitlement to DIC benefits under 38 U.S.C.A. § 1318, and this claim is granted. 

Entitlement to Nonservice-connected Death Pension 

Death pension is available to the surviving spouse of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime, subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4) , 3.23(a)(5), (d)(5) (2014). 

In the present case, DIC benefits under § 1318 are being granted.  As an award of DIC benefits is a greater benefit, the claim for nonservice-connected pension benefits is considered moot, and therefore is dismissed.  See 38 C.F.R. § 3.151 (2014) (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise); see also 38 U.S.C.A. §§ 1311, 154 (West 2014).


ORDER

DIC benefits under 38 U.S.C.A. § 1318 are granted.

The claim of entitlement to nonservice-connected death pension is dismissed.




REMAND

The granting of DIC benefits under 38 U.S.C.A. § 1318 does not moot a claim of entitlement to DIC benefits under 38 U.S.C.A. § 1310.  She has alleged that the medications he took for his service-connected disability aggravated his health, leading to his death.  The record does not show that she was provided with VCAA notice of how to substantiate this claim, nor that a medical opinion was obtained addressing this theory.  On remand, such development shall be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant the proper VCAA notice advising her of the information and evidence needed to substantiate a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Make arrangements to obtain the Veteran's medical treatment records.  Ask the Appellant to authorize VA to obtain any relevant private treatment records that are not already associated with the claims file.

3.  Following receipt of the records, forward the claims file to an appropriate physician for an opinion on whether it is as likely as not (50 percent or greater probability) that any service-connected disability, or the medications used to treat that disability, caused or contributed substantially or materially to the Veteran's death; or, if he had more than one service-connected disability, combined to cause death; or, aided or lent assistance to the production of death.  The examiner is asked to review the entire claims file before opining, and is asked to provide a comprehensive report including complete explanatory rationale for all opinions and conclusions reached.  

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


